Citation Nr: 1702535	
Decision Date: 01/30/17    Archive Date: 02/09/17

DOCKET NO.  10-00 208A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for service-connected residuals of right wrist radius fracture and ulna dislocation.


ATTORNEY FOR THE BOARD

J. Baker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1974 to December 1974.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

This case was previously before the Board, and was remanded in a November 2013 decision for further development.  The case now returns for appellate review.

The issues of whether new and material evidence has been received to reopen claims for service connection for diabetes mellitus type 2 and myocardial infarction have been raised by the record in a June 2015 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Further development is required prior to adjudicating the Veteran's appeal for a disability rating in excess of 30 percent for service-connected residuals of right wrist radius fracture and ulna dislocation.

The Veteran underwent a VA bone examination in December 2008.  The VA examiner noted deformity and loss of bone in the right radius.  The Veteran also underwent a VA wrist conditions examination in February 2012.  The Board found in a November 2013 remand that the February 2012 VA examination did not adequately address the criteria for evaluating the Veteran's right wrist disability under Diagnostic Code 5212, because it lacked an evaluation of the physical state of the Veteran's radius, the level of bone substance loss, and the level of deformity.  Pursuant to the November 2013 remand, the Veteran underwent a December 2013 wrist examination to determine the severity of his service-connected residuals of right wrist radius fracture and ulna dislocation.  The examiner recorded his findings on a VA Wrist Conditions Disability Benefits Questionnaire (DBQ).  The examiner noted right wrist palmar flexion ending at 30 degrees with pain present at 20 degrees.  Right wrist dorsiflexion ended at 45 degrees, and pain was present at 30 degrees.  There was some deformity in the right wrist, a radial shortening of 9mm, and no ankylosis.  The examiner noted the impact of flare-ups, repetitive use, and functional loss. In addition, the examiner described the neurological impact of associated neuropathy in an accompanying Peripheral Nerves Conditions DBQ.  

However, the December 2013 DBQ forms do not specify whether the range-of-motion measurements were taken on active motion, on passive motion, on weight-bearing, and/or on nonweight-bearing.  In addition, the VA physician did not indicate that he was unable to perform range-of-motion testing on active, passive, weight-bearing, or nonweight-bearing or that such testing was not necessary.  Therefore, the DBQ forms do not make clear the extent to which pain affects the Veteran's passive, active, weight-bearing, and nonweight-bearing motion of the right wrist.  The same is true of the Veteran's December 2008 and February 2012 VA examination reports.  

The Board observes that a new precedential opinion that directly impacts this case was issued by the United States Court of Appeals for Veterans Claims (Court).  In Correia v. McDonald, 28 Vet. App. 158 (2016), the Court held that the final sentence of 38 C.F.R. § 4.59 creates a requirement that certain range-of-motion testing be conducted whenever possible in cases of joint disabilities.  The final sentence of that section provides, in relevant part, that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing . . . ."  The Court found that, to be adequate, a VA examination of the joints must, wherever possible, include the results of the range-of-motion testing described in the final sentence of § 4.59.  Here, the Veteran's past VA examinations do not comply with Correia because they do not include range-of-motion testing on active, passive, weight-bearing, and nonweight-bearing or a statement to the effect that such testing was not possible or unnecessary in this case, such that the effects of pain on the Veteran's functioning may be adequately assessed under the provisions of 38 C.F.R. § 4.59.  Accordingly, the Veteran must be afforded a VA wrist conditions examination that complies with Correia and includes all necessary information in view of 38 C.F.R. § 4.59.

The Veteran's service-connected right median nerve neuropathy has been medically attributed as secondary to the Veteran's service-connected residuals of right wrist radius fracture and ulna dislocation.  A new examination should evaluate the effect of the Veteran's right median nerve neuropathy, and any other neurological aspect of his injury, so that the Veteran's rating may be fully assessed. 

Finally, while on remand, the Veteran should be given an opportunity to identify any records relevant to the issue on appeal that have not been obtained.  Thereafter, all identified records, to include updated VA treatment records dated from December 13, 2013 to present, should be obtained.

Accordingly, the case is REMANDED for the following action:


1.  The Veteran should be given an opportunity to identify any outstanding private or VA treatment records relevant to the issue on appeal.  After obtaining any necessary authorization from the Veteran, all outstanding records, to include updated VA treatment records from December 13, 2013 to the present, should be obtained.

For private treatment records, make at least two attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the record.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After completing the above development, schedule the Veteran for an appropriate VA wrist examination to determine the current severity of his service-connected residuals of right wrist radius fracture and ulna dislocation.  The record and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  All indicated diagnostic tests and studies must be accomplished.  All pertinent symptomatology and findings must be reported in detail.  

Pursuant to Correia v. McDonald, 28 Vet. App. 158 (2016), the examiner should record the results of range-of-motion testing for pain, in degrees, on both active and passive motion and in weight-bearing and nonweight-bearing for the right wrist, as well as for the paired left wrist.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  The examination results should be recorded using the most recently available Wrist Conditions DBQ, and if necessary, Bone and/or Peripheral Nerves Conditions DBQ's. 

The extent of any incoordination, weakened movement, and excess fatigability on use should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  The examiner should state whether there is unfavorable or favorable ankylosis of the wrist.  

The examiner should also identify any neurological impairment(s) associated with the Veteran's service-connected right wrist disability, including median nerve neuropathy, or any impairment manifested by pain and numbness and describe any symptoms and functional limitations associated with such impairment(s).

The examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups, and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If the VA examiner is unable to report the degree of additional range of motion loss during a flare-up, the VA examiner must explain why it is not feasible to render such an opinion.

The examiner should address the physical state of the Veteran's right radius and ulna.  Specifically, the examiner should address the presence of nonunion or malunion, the measured loss of bone substance, and whether there is a marked deformity.  A complete rationale should be given for all opinions and conclusions expressed in the report.

3.  After completion of the above, review the expanded record, including any evidence entered since the most recent supplemental statement of the case, and determine whether the benefits sought may be granted.  If any benefit sought remains denied, furnish the Veteran and his representative with a supplemental statement of the case.  A reasonable period should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




